t c memo united_states tax_court katherine marte kopstad petitioner v commissioner of internal revenue respondent docket no 651-17l filed date katherine marte kopstad pro_se jeremy d cameron for respondent memorandum opinion guy special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment with a supporting declaration filed pursuant to rule petitioner filed a response followed by a first supplement to response in opposition to respondent’s motion as discussed in detail below the record shows that there is no genuine dispute as to any material fact in this case and respondent is entitled to judgment as a matter of law sustaining a proposed levy action to collect petitioner’s unpaid federal_income_tax liability for the taxable_year i petitioner’s tax_return for background2 on date petitioner submitted to the internal_revenue_service irs a federal_income_tax return for the taxable_year reporting income that she had received from her family’s business seabreeze international inc si petitioner had not previously filed a tax_return for because she had not initially been aware of the si income on date the irs assessed the tax that petitioner had reported on the return interest and additions to tax for failure to timely file the return 1unless otherwise indicated all section references are to the internal revenue as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2the record establishes or the parties do not dispute the following background facts under sec_6651 and failure to timely pay the tax due under sec_6651 petitioner subsequently paid the tax and interest and the irs abated the additions to tax under the first-time abatement program ii petitioner’s tax_return for on date petitioner filed a delinquent federal_income_tax return for the taxable_year on date the irs assessed tax of dollar_figure reported on the return interest of dollar_figure and additions to tax of dollar_figure for failure to timely file the return under sec_6651 and dollar_figure for failure to timely pay the tax due under sec_6651 additions to tax petitioner remitted dollar_figure with her return and made three additional payments totaling dollar_figure in date and date in satisfaction of the tax and interest she owed for she did not however pay the additions to tax it appears that on or about date petitioner sent a letter to the irs requesting abatement of the additions to tax she stated in the letter that for taxable years prior to her accountant or her bookkeeper had requested filing extensions on her behalf but for reasons unknown neither had done so for 3see internal_revenue_manual pt date describing the first-time abatement program petitioner speculated that no request for a filing extension had been submitted on her behalf because of a miscommunication in mid-date the irs purportedly sent a letter to petitioner denying her request for abatement of the additions to tax denial letter and informing her of the opportunity to appeal the matter to the irs office of appeals appeals_office within days petitioner never received the denial letter and did not file an appeal with the appeals_office on date and again on date respondent mailed to petitioner notices and demands for payment of the balance due for petitioner did not remit payment on date respondent mailed to petitioner a notice_of_intent_to_levy and notice of your right to a hearing regarding the unpaid additions to tax for petitioner filed with the appeals_office a timely request for an administrative hearing under sec_6330 petitioner’s case was assigned within the appeals_office to settlement officer shirley rivers so rivers on date so rivers conducted an administrative hearing by telephone conference call with petitioner and her father todd kopstad so rivers indicated that she would recommend abatement of the additions to tax on date petitioner’s case was reassigned to settlement officer jacqualine dunn so dunn in reviewing petitioner’s file so dunn could not discern so rivers’ reason s for recommending abatement of the additions to tax on date so dunn conducted a second telephone conference call with petitioner and her father petitioner asserted that the additions to tax should be abated because she had never received the date denial letter and moreover her accountant had mistakenly failed to request a filing extension petitioner did not request any collection alternative in the event that her request for abatement was denied on date the appeals_office sent to petitioner a notice_of_determination denying her request for abatement of the additions to tax and sustaining the proposed levy action on date petitioner filed with the court a timely petition for review of the determination at the time the petition was filed she resided in florida after filing an answer to the petition respondent filed a motion to remand the case to the appeals_office to investigate whether there were any records or documents beyond an account transcript to show that the irs had issued the denial letter to petitioner in date in the absence of such documentation respondent indicated that the appeals_office would consider any information that petitioner might present in support of her request for abatement of the additions to tax the court granted respondent’s motion and remanded petitioner’s case to the appeals_office for a supplemental administrative hearing on remand settlement officer marilyn daniels so daniels determined that there were no additional documents to show that the irs had issued the denial letter to petitioner so daniels held a telephone conference call with petitioner and her father and informed petitioner that she should provide information to permit the appeals_office to evaluate her request for abatement of the additions to tax for petitioner reiterated that the additions to tax should be abated on the grounds that she had never received the date denial letter and her accountant had mistakenly failed to request a filing extension petitioner’s father indicated that he would need more time to provide additional information in support of petitioner’s abatement request although so daniels offered a 14-day extension to allow petitioner to compile and submit additional information she ultimately declined the extension and indicated that she would discuss the matter with respondent’s counsel on date the appeals_office sent to petitioner a supplemental notice_of_determination denying her request for abatement of the additions to tax and sustaining the proposed levy action discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the court may grant summary_judgment only if there are no genuine disputes or issues of material fact rule b 85_tc_527 respondent as the moving party bears the burden of proving that no genuine dispute or issue exists as to any material fact and that he is entitled to judgment as a matter of law 115_tc_554 100_tc_32 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party fpl grp inc subs v commissioner t c pincite bond v commissioner t c pincite when a motion for summary_judgment is made and properly supported the party opposing the motion may not rest upon the mere allegations or denials of his pleading but must set forth specific facts showing that there is a genuine issue for trial 477_us_242 quoting fed r civ p e see rule d i collection review proceedings sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires that the written notice include the amount of the unpaid tax and the taxpayer’s right to an administrative hearing if an administrative hearing is requested the hearing is to be conducted by the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of her underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute the tax_liability sec c b finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 this court has jurisdiction to review administrative determinations in collection review cases sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review that matter de novo 114_tc_604 114_tc_176 otherwise we review the appeals_office administrative determination for abuse_of_discretion goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 ii petitioner’s underlying tax_liabilities sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing_date including extensions sec_6651 imposes an addition_to_tax of per month up to for failure to pay the amount shown as tax on the return a taxpayer may be relieved of the addition_to_tax however if she can demonstrate that the failure is due to reasonable_cause and not due to willful neglect sec_6651 and willful neglect means intentional failure or reckless indifference 469_us_241 sec_301_6651-1 proced admin regs provides that if a taxpayer exercises ordinary business care and prudence and is nevertheless unable to file on time then the delay is due to reasonable_cause petitioner’s tax_return for the taxable_year was due to be filed on or before date see sec_6072 petitioner does not dispute that her tax_return was not timely filed or that no request for a filing extension was submitted to the irs on her behalf petitioner maintains that she counted on her bookkeeper or her accountant to request a filing extension on her behalf for the taxable_year unfortunately no request for a filing extension was ever submitted to the irs it is well settled that a taxpayer’s reliance on an accountant or a tax preparer to file a timely tax_return does not constitute reasonable_cause within the meaning of sec_6651 united_states v boyle u s pincite accordingly petitioner has not shown that her failure_to_file a timely return was due to reasonable_cause and we hold that she is liable for the additions to tax assessed pursuant to sec_6651 and iii procedural requirements petitioner asserts that respondent failed to follow proper procedure in that respondent failed to abate the additions to tax under the first-time abatement program petitioner did not receive the date denial letter and respondent deliberately deleted so rivers’ case activity notes we disagree a first-time abatement the internal_revenue_manual irm pt date describes an irs program under which a taxpayer may request administrative relief from additions to tax eg under sec_6651 and that would otherwise be assessed see eg laidlaw v commissioner t c memo at if first-time abatement relief is granted using the reasonable_cause assistant a taxpayer’s account transcript will show reason code and penalty reason code irm pt a date irm exhibit date the reasonable_cause assistant is a computer_program 4petitioner failed to clearly articulate a reasonable_cause defense to the addition_to_tax that the irs assessed under sec_6651 for failure to timely pay the tax owed for the taxable_year used by the irs to determine whether a taxpayer satisfies eligibility criteria for the first-time abatement program irm pt date the record includes a form_4340 certificate of assessments payments and other specified matters which shows that for the taxable_year respondent had entered assessments against petitioner for additions to tax under sec_6651 and in addition respondent produced a txmoda transcript of account for the taxable_year which shows that the additions to tax under sec_6651 and were abated using the code adj-rsn- cd - --indicating that petitioner qualified for relief under the first-time abatement program although petitioner does not seem to dispute that the irs granted her first-time abatement relief for the taxable_year she apparently believes that no additions to tax should have been assessed for the taxable_year in the first place the court’s jurisdiction in this case however is limited to a review of respondent’s proposed levy action for the taxable_year we look to petitioner’s account for the taxable_year only to consider whether she was granted first-time abatement relief within three years of her request for abatement for the taxable_year the record shows that petitioner was granted first-time abatement relief for the taxable_year ie within three years of taxable_year consistent with irm pt date because the irs had granted petitioner first-time abatement relief in respect of additions to tax assessed for the tax_year she was not eligible for first-time abatement relief for the taxable_year in sum we cannot say on this record that the appeals_office abused its discretion in denying petitioner’s request for first-time abatement relief for the taxable_year b denial letter respondent was unable to produce the denial letter that the irs had purportedly sent to petitioner in date given that petitioner had not had a prior opportunity to challenge her liability for the additions to tax in question within the meaning of sec_6330 she was entitled to do so before the appeals_office petitioner asserts that respondent’s failure to send the denial letter to her somehow bars collection of the additions to tax in dispute we disagree the court remanded petitioner’s case to the appeals_office to provide her the opportunity to present documentation and information in support of her request for abatement of the additions to tax in dispute it appears that petitioner or her father misunderstood the purpose and scope of the supplemental hearing on remand because she failed to submit information at that time that would have permitted the appeals_office to evaluate her claim contrary to petitioner’s position the appeals_office followed the requirements of any applicable law and administrative procedure in this case c so rivers’ case activity notes petitioner suggests that respondent deliberately deleted so rivers’ case activity notes of conversations with her that would have explained so rivers’ reasons for recommending abatement of the additions to tax although respondent does not dispute that so rivers recommended abatement the fact remains that petitioner’s case was reassigned to so daniels before a final_determination was rendered in respect of her claim_for_abatement in the end the appeals_office agreed after remand with so daniels’ recommendation to deny petitioner’s request for abatement under the circumstances there simply is no indication that the appeals_office abused its discretion in this case iv conclusion the record shows that the appeals_office verified that the requirements of all applicable laws and administrative procedures were met in this case at no stage of these proceedings has petitioner offered a collection alternative to the proposed levy action the court is satisfied that the proposed levy action balances the need for efficient collection_of_taxes with the legitimate concern of petitioner that any collection be no more intrusive than necessary in sum we conclude the appeals_office did not abuse its discretion and respondent is entitled to judgment as a matter of law sustaining the supplemental notice_of_determination issued date to reflect the foregoing an appropriate order and decision will be entered
